TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00409-CV


Tom Elton Robertson, Sr., Appellant

v.


Texas Department of Family and Protective Services, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT

NO. B-06-0038-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING 



O R D E R

PER CURIAM
	Appellant has filed an unopposed second motion for extension of time to file his brief. 
Appellant has previously received a ninety-day extension to file the brief, making the brief due
November 26, 2007, with an instruction that no further extensions would be granted.  Appellant has
now requested an additional fifteen days.  We will grant the motion.  Counsel is ordered to file a
brief by December 11, 2007.  Failure to timely file this brief will result in a referral to the trial court
for proceedings analogous to those set out in Texas Rule of Appellate Procedure 38.8(b), covering
the situation in which an appellant's brief is not filed in a criminal case.
	It is ordered December 6, 2007.

Before Chief Justice Law, Justices Puryear and Pemberton